Citation Nr: 0307498	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-14 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in June 1998, the RO, in pertinent 
part, granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, and assigned a 
noncompensable evaluation for each, effective December 17, 
1997.  The veteran disagreed with the assigned ratings.  In a 
rating action dated in June 1999, the RO granted service 
connection for PTSD, to include generalized anxiety disorder, 
and assigned a 30 percent evaluation, effective July 23, 
1998.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss was before the Board in September 
2000, at which time it was remanded for additional medical 
evidence and to insure due process.  In addition, the Board 
advised the RO that the veteran had submitted a notice of 
disagreement with the evaluation assigned for his service-
connected PTSD, and it was directed to issue a statement of 
the case concerning this matter.

Based on the receipt of additional evidence, the RO, by 
rating action dated in December 2001, assigned a 50 percent 
evaluation for PTSD, effective July 23, 1998.  The veteran 
continued to disagree with the rating for PTSD.  Following a 
Department of Veterans Affairs (VA) psychiatric examination 
in April 2002, the RO, by rating decision dated in August 
2002, increased the evaluation in effect for PTSD to 70 
percent, effective July 23, 1998.  

The Board observes that a June 1999 rating action denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  
Although the veteran filed a timely appeal of this 
determination, in light of the fact that the claim was 
subsequently granted by the RO in its August 2002 rating 
decision, and assigned an effective date of July 23, 1998, 
this matter is not before the Board at this time.  

VA Form 119, Report of Contact, dated in November 2002 
indicates that a person with the office of the veteran's 
representative was contacted and related that the veteran was 
satisfied with the 70 percent evaluation in effect for PTSD.  
She was advised that a written withdrawal of the appeal was 
required.  See  38 C.F.R. § 20.203 (2002).  Since none has 
been received, the issue of entitlement to an increased 
rating for PTSD remains pending before the Board.  

The issue of entitlement to an initial compensable evaluation 
for tinnitus will be addressed in the REMAND following the 
ORDER section below.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, 
flashbacks, restlessness, some impairment in personal 
hygiene, anxiety and anger.  

2.  The veteran has Level I hearing in each ear.

3.  This case is not of such medical complexity as to require 
the opinion of an independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 3.328, 20.901(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decisions.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeals.  By letter 
dated in June 2001, and in the August 2002 and January 2003 
supplemental statements of the case, the veteran was apprised 
of the pertinent provisions of the VCAA and of that evidence 
he needed to submit and the development the VA would 
undertake.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The following regulations are applicable to claims for 
increased ratings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD and bilateral 
hearing loss, the Board must evaluate the relevant evidence 
since the effective date of the awards; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


	I.  An increased rating for PTSD 

Factual background

Service personnel records disclose that the veteran served in 
Vietnam from October 1970 to September 1971.  His principal 
duty was cannoneer.  

Of record are statements from several people who served with 
the veteran and described the same stressful incident he 
reported.  

On VA psychiatric examination in April 1999, the veteran 
reported having "severe nightmares" for many years with 
several types of dreams.  He claimed that he avoided people, 
and that he thought about the fear he experienced in Vietnam 
almost on a daily basis.  He claimed that flashbacks occurred 
daily and had been worse in the previous year.  He described 
recurring dreams and nightmares every week, and asserted that 
they often involved death.  He stated that he had increased 
heart rate.  He maintained that anxiety was always present 
whenever he was having a flashback or a nightmare.  

A mental status evaluation revealed that the veteran looked 
his stated age.  He maintained good hygiene.  He had fairly 
poor eye contact.  There were no abnormal movements or 
mannerisms.  He appeared to be quite excited and anxious and 
ill at ease during the interview process, especially when 
talking about his flashbacks and nightmares.  His affect and 
mood were appropriate to the situation, although there was an 
indication of high anxiety.  He was oriented to name, date, 
time and to the present situation.  His speech was clear, 
coherent, fluent and logical.  There was no abnormal behavior 
or any obsessive or ritualistic attitude.  He denied any 
delusions, hallucinations or homicidal ideations.  His 
thought process was appropriate without any indication of 
fragmentation or tangentiality.  He remained expressive, and 
was able to communicate his needs with indication of fear and 
remorse.  He had no abnormal impulses.  He admitted to 
sleeping six hours a day, but shorter if he had nightmares 
and flashbacks.  His insight and judgment were adequate and 
intact.  His memory for recent and remote events was 
adequate, with good attention and concentration.  There was 
no indication of any organic process.  

The diagnoses were PTSD, moderate to severe, and generalized 
anxiety disorder with panic component.  The Global Assessment 
of Functioning score was 60.  The examiner commented that the 
veteran had an indication of PTSD as evidenced by his 
recurrent and intrusive recollections of the events that 
occurred in Vietnam, with associated psychological distress 
at exposure to the event simulating or resembling the aspect 
of his experience in Vietnam.  He added that the veteran had 
continued physiologic reactivity to the events triggered by 
dreams and flashbacks from the war experience resulting in 
high anxiety with difficulty staying asleep.  It was also 
stated that the veteran continued to have restricted range of 
affect, a sense of a foreshortened future, and a lot of 
estrangement from others.  The examiner also stated that as a 
result of this stressing recollection of the events from 
Vietnam, the veteran had maintained a very constricted 
lifestyle and avoided social interaction and activities.  

VA outpatient treatment records dated from 1998 to 2001 have 
been associated with the claims folder.  The veteran was seen 
for a PTSD assessment in July 1998.  He reported intrusive 
recollections, loss of anger control and problems getting 
close to others.  An examination disclosed that he was 
oriented times three, and his memory was intact.  He was 
noted to be unshaven with his hair uncombed.  His judgment 
was depressed, and his insight was present.  His speech was 
guarded at first.  The veteran denied suicidal thoughts.  His 
affect was anxious and somewhat blunted.  He appeared to have 
estrangement from significant people in his life.  It was 
stated that he lived alone and had difficulty with adjustment 
after the war trauma.  His mood was angry and depressed.  The 
assessment was probable PTSD.  The veteran was seen the 
following month and his mood was depressed and his affect 
flat.  His thoughts centered on his distrust of government.  
His grooming had not improved.  He had fair eye contact.  The 
assessments were to rule out PTSD and depression, not 
otherwise specified.  The Global Assessment of Functioning 
score was 40.  

Additional VA outpatient treatment records show that in 
December 1998, the veteran's nightmares had increased.  He 
was noted to be well groomed.  In July 1999, he was casually 
dressed and his grooming continued to be decreased and he was 
in need of a shave.  When seen in December 1999, the veteran 
had a Global Assessment of Functioning score of 40.  In May 
2000, the veteran related that his most difficult symptom was 
his nightmares.  He related that he had a lot of trouble with 
sleep and anger.  An examination showed that he was somewhat 
on edge.  His thought was rational and goal directed.  The 
assessments were PTSD and depression.  The Global Assessment 
of Functioning score was 45.

In a statement received in June 2000, T. H. related that she 
witnessed an incident in which the veteran started to shake 
and sweat.  She added that he was acting confused.

In a statement dated in June 2000, the veteran's nephew 
asserted that the veteran seemed depressed a lot and that he 
had witnessed some anxiety attacks.  

Additional VA outpatient treatment records dated in 2000 and 
2001 have been associated with the claims folder, and these 
reflect treatment for PTSD.

In a statement dated in October 2001, a VA physician reported 
that he had followed the veteran since May 2000.  He noted 
that the veteran received medication and individual and group 
psychotherapy for his PTSD.  The psychiatrist stated that the 
veteran's Global Assessment of Functioning scores ranged from 
40 to 50, with the most recent being 42 in September 2001.  
He commented that this score reflected more than serious 
symptoms and major difficulties with social, occupational and 
interpersonal aspects of life.  He added that the veteran was 
friendless, single and unemployed.  He asserted that the 
veteran had active and continuing symptoms of PTSD that 
produced this low level of function.  He concluded that the 
veteran was far more disabled than the then-current rating of 
30 percent indicated.

VA outpatient treatment records dated in 2000 and 2001 are of 
record.  In November 2001, it was indicated that the veteran 
was having panic attacks.  An examination revealed that he 
was his usual grubby self, semi-shaven and wearing old, worn 
clothing.  He always looked distracted, harried and 
inattentive.  The records reflect that Global Assessment of 
Functioning scores varied from 40 to 50.

A VA general medical examination was conducted in April 2002.  
It was noted that the veteran was somewhat agitated, 
disheveled and appeared to exhibit panic symptoms.  It was 
further indicated that the veteran was acutely anxious, 
somewhat suspicious and fidgeting.  The examination had to be 
curtailed because of this.  

The veteran was again afforded a VA psychiatric examination 
in April 2002.  He reported that he continued to have 
symptoms of PTSD, including intrusive recollections and 
nightmares.  The examiner commented that the veteran appeared 
to have psychological distress during the interview.  He 
remained constricted, estranged and vigilant.  He was 
irritable and had a history of anger.  On mental status 
evaluation, the veteran wore worn clothes.  He had a few days 
growth of beard.  He looked rough and gruff.  He was restless 
during the interview.  He had some rather intense eye contact 
and, at other times, looked across the room without any eye 
contact.  He acknowledged significant irritability and anger, 
and expressed a number of dissatisfactions.  No frank 
delusions were elicited, but he expressed significant level 
of distrust.  At times, he showed no flight of ideas and no 
obvious looseness of associations.  He was able to 
concentrate on the interview and there was no clouding of 
sensorium.  He was not able to participate in an interactive 
way.  The veteran told his story in a nonstop fashion that 
was hard to interrupt.  His responses were often not directly 
related to the question he was asked.  He was oriented to 
time, person, place and situation.  There was no evidence of 
hallucinations.  His short-term and long-term memory was 
intact, except for the reported lack of memory for some 
combat.  He was concrete in his abstractions.  He appeared 
moderately impulsive, but was not threatening during the 
interview.  He had limited insight into his condition.  He 
knew right from wrong and was aware of the consequences of 
his actions.  His judgment for more complex issues was 
impaired, and the examiner stated would significantly limit 
the veteran s ability to be employed.  The diagnosis was 
PTSD.  The Global Assessment of Functioning score was 50, 
indicating serious impairment in social and occupational 
functioning.  The examiner stated that the veteran's PTSD 
symptoms made him unemployable.  Despite ongoing active 
treatment and medications, his symptoms continued at a 
disabling level.  

Analysis 

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.  Diagnostic Code 9411.  

The Board will consider whether a rating in excess of 70 
percent is warranted at any time from July 23, 1998, the 
effective date of his award of service connection for PTSD.  
In this regard, the Board observes that VA outpatient 
treatment records show that the veteran was unshaven, angry, 
anxious and depressed in July 1998.   The Global Assessment 
of Functioning score in August 1998 was 40.  Although the 


Board acknowledges that a Global Assessment of Functioning 
score of 60 was given following the VA psychiatric 
examination in April 1999, and his symptoms seemed improved 
compared to those reflected in the VA outpatient treatment 
records, the fact remains that he continued to seek treatment 
for his PTSD symptoms from 1999 to 2001.  Indeed, the Global 
Assessment of Functioning scores ranged form 40 to 50 during 
this period.  It must also be observed that the findings 
recorded on the most recent VA psychiatric examination, 
conducted in April 2002, reveals that the veteran had poor 
hygiene, was distrustful and impulsive.  

In order to assign a 100 percent evaluation, however, the 
evidence must establish persistent delusions or 
hallucinations, gross impairment of thought process, danger 
to himself or others, disorientation and memory loss.  The 
fact remains, however, that none of these symptoms was 
demonstrated at any time during the rating period, including 
during the April 2002 psychiatric examination.  It must be 
observed that the veteran's symptoms were the most severe on 
this examination.  Yet, at no time has he exhibited suicidal 
or homicidal ideation.  He remains fully oriented, and is not 
delusional.  While the Board concedes that the veteran's PTSD 
is disabling, it is not so severe as to warrant a 100 percent 
evaluation.  The Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for an increased rating for 
PTSD.

	II.  An increased rating for bilateral hearing loss 

Factual background

The veteran was afforded an audiometric examination by the VA 
in May 1998.  He described a hearing loss that had progressed 
slightly over the years.  He denied any ear pathology or 
treatment.  He asserted that he had been exposed to artillery 
noise during service.  On the authorized audiological 
evaluation in May 1998, pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT

45
25
65
60
LEFT

30
15
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The examiner noted that the test results disclosed that the 
veteran had a mild to moderately severe sensorineural hearing 
loss for the right ear and a mild, mixed hearing loss with a 
moderately severe high frequency sensorineural hearing loss 
from 3,000 to 8,000 Hertz in the left ear.  

The veteran was again afforded an audiometric examination by 
the VA in November 2001.  He stated that he did not believe 
that his hearing acuity was worse than when last tested by 
the VA.  He indicated that his tolerance of loud, high 
frequency sounds had become poorer.  On the authorized 
audiological evaluation in November 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
25
60
60
LEFT

20
15
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The examiner commented that the veteran continued to present 
with a moderate high frequency sensorineural hearing loss, 
bilaterally, and that his hearing sensitivity was unchanged 
from May 1998.  

The veteran was seen by a private audiologist in December 
2001, at which time audiometric tests were conducted.  The 
examiner commented that the tests showed that the veteran had 
a bilateral moderate high frequency sensorineural hearing 
loss with decreased auditory discrimination ability.  He 
added that the veteran complained of hyperacusis, which is 
the over sensitivity to certain frequencies, making sounds 
uncomfortable.  

The veteran was scheduled for a VA audiometric examination in 
November 2002, but failed to report for it.

Analysis 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Diagnostic Codes 6100 through 6110.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The results of both audiometric tests conducted by the VA 
during the veteran's appeal fail to demonstrate that a 
compensable evaluation is warranted for his service-connected 
bilateral hearing loss.  Under the criteria set forth in the 
Rating Schedule, the veteran has Level I hearing in each ear.  
These findings correspond to a noncompensable evaluation.  
Although the veteran asserts that his hearing acuity has 
diminished, these allegations are of less probative value 
than the objective results shown on audiometric testing.  The 
Board has no discretion and must abide by the findings 
recorded on the VA audiometric tests.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for an increased rating for bilateral hearing loss.  

While the Board notes that the regulations concerning hearing 
loss were revised effective June 10, 1999, there were no 
substantive changes applicable to this case.  

In his substantive appeal concerning his claim for a higher 
rating for his service-connected hearing loss, the veteran 
asserted that the Board should obtain the opinion of an 
independent medical expert.  In so doing, he merely indicated 
without elaboration that he believed that the medical issues 
involved in his claim were complex.  He did not, however, 
describe any medical questions that he believed needed to be 
addressed by an independent expert.  After reviewing the 
medical evidence described above, the Board does not believe 
that the medical questions presented in this case are of such 
complexity as to warrant such an opinion.  As noted above, 
evaluations for hearing loss are predicated on a mechanical 
application of the rating schedule.  The veteran has failed 
to explain how this case involves medical complexity 
requiring the opinion of an independent expert.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The RO granted service connection for tinnitus in a June 1998 
rating decision.  In his substantive appeal with respect to 
his claim for an increased rating for bilateral hearing loss, 
received in March 1999, the veteran referred to tinnitus.  
The Board construes this as a notice of disagreement with the 
evaluation assigned for tinnitus.  A statement of the case 
has not been issued with regard to this matter.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue of 
entitlement to a compensable evaluation 
for tinnitus.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If the benefit sought on appeal 
remains denied, the RO should issue a 
statement of the case concerning the 
issue of entitlement to a compensable 
evaluation for tinnitus.  

If the veteran submits a timely substantive appeal, the issue 
of a compensable evaluation for tinnitus should be returned 
to the Board, in accordance with appellate procedures.  The 
purpose of this remand is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



